               Case 18-21683-AJC     Doc 63   Filed 06/26/20    Page 1 of 1

                        UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION
                                www.flsb.uscourts.gov

In re:    JOHN SKIPPINGS,                           Case No.18-21683-AJC
                                                    Chapter 13
                  Debtor(s) .
                                 /

                 DEBTOR’S MOTION TO MODIFY CHAPTER 13 PLAN

         Pursuant to Local Rule 9013-1, debtor John Skippings moves the Court to modify

his Chapter 13 Plan, and in support of the motion states:

1.       On January 1, 2020, debtor's monthly maintenance to Riverwood Condominium

Association was increased to $544.16.

2.       Debtor's Second Amended Plan had debtor paying $715.00 as his regular monthly

maintenance. However, that sum included a special assessment of $248.00 which was

for a roof special assessment and pursuant to the condominium management office, that

special assessment has been paid in full as of June 2020.

3.       Debtor moves to modify his Plan to comply with these changes.




                                            Respectfully submitted,
                                            LEGAL SERVICES OF GREATER
                                            MIAMI, INC.

                                                By             /s/
                                                Carolina A. Lombardi
                                                Florida Bar No. 241970
                                                Attorney for Debtor
                                                4343 West Flagler Street, Ste. 100
                                                Miami, FL 33134
                                                Telephone/Fax: (305) 438-2427
                                                Email: clombardi@legalservicesmiami.org
                                                Alt. email: sfreire@legalservicesmiami.org
